Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing on 7-28-2021. Claims 1-6 and 8-14 are pending and have been considered below.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Quinn on 8-23-2021.

Please amend claims 1, 8 and 14 as follows: 

1. 	(Currently Amended): A content displaying method comprising: 
displaying a plurality of windows allocated to each of a plurality of users on a touch panel;
obtaining pieces of content based on user inputs of each of the plurality of users;
displaying the pieces of content input from each of the plurality of users on each of the plurality of windows allocated to the plurality of users; and
displaying at least one thumbnail corresponding to each of the plurality of users on each of the plurality of windows,
wherein the displaying of the at least one thumbnail comprises displaying all of the pieces of content displayed on all of the plurality of windows in each of the at least one thumbnail, 
wherein the displaying of the at least one thumbnail corresponding to each of the plurality of users comprises displaying all of the pieces of content excluding a private information which is obtained from another user, 
wherein the displaying of the at least one thumbnail comprises summarizing a piece of text content, of the pieces of content, based on a font size of the piece of text content in a window, of the plurality of windows, being less than a threshold such that a length of the piece of text content in summarized form does not exceed a length threshold, and displaying the piece of text content in the summarized form in each of the at least one thumbnail,
wherein the plurality of users have different writing positions and directions with respect to the touch panel,
wherein the displaying of the at least one thumbnail comprises displaying the at least one thumbnail on a position where a user calls out the at least one thumbnail and corresponding to the user, and
wherein the method further comprises, when an external object is detected on the touch panel and the pieces of content are occluded by the external object, rearranging a layout of the occluded pieces of content based on at least one of a character continuity, a text line continuity, a paragraph continuity, a semantic continuity, and an image continuity of the occluded pieces of content, and displaying the pieces of content on areas other than an area occluded by the external object based on the rearranged layout.


8.  	(Currently Amended): A smart desktop comprising:
a memory;
a touch panel; and
a processor configured to control the touch panel,
wherein the processor is further configured to:
control the touch panel to display a plurality of windows allocated to each of a plurality of users on the touch panel, 
obtain pieces of content based on user inputs of each of the plurality of users;
display the pieces of content input from each of the plurality of users on each of the plurality of windows allocated to the plurality of users, 
display at least one thumbnail corresponding to each of the plurality of users on each of the plurality of windows, and 
display all of the pieces of content displayed on all of the plurality of windows in each of the at least one thumbnail,
wherein the processor is further configured to display all of the pieces of content excluding a private information which is obtained from another user, and
wherein the processor is further configured to summarize a piece of text content, of the pieces of content, based on a font size of the piece of text content in a window, of the plurality of windows, being less than a threshold such that a length of the piece of text content in summarized form does not exceed a length threshold, and display the piece of text content in the summarized form in each of the at least one thumbnail,
wherein the plurality of users have different writing positions and directions with respect to the touch panel,
wherein the processor is further configured to display the at least one thumbnail on a position where a user calls out the at least one thumbnail and corresponding to the user, and
wherein the processor is further configured to, when the pieces of content are occluded by an external object, rearrange a layout of the occluded pieces of content based on at least one of a character continuity, a text line continuity, a paragraph continuity, a semantic continuity, and an image continuity of the occluded pieces of content, and display the pieces of content on areas other than an area occluded by the external object based on the rearranged layout.

14. 	(Currently Amended): The smart desktop of claim 8, further comprising a sensor configured to detect the external object on the touch panel.


[AltContent: textbox ()]
Statement of Reasons for Allowance

Claims 1-6 and 8-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Ringel et al. (“Ringel” 20050183035 A1), Nakajima et al. (“Nakajima” 20070143690 A1), Maruyama et al. (“Maruyama” 20050183023 A1), Patel et al. (“Patel” 9514333 B1), Baudisch et al. (“Baudisch” 20060085743 A1), Crawford et al. (“Crawford” 20070213116 A1), Apted (20100241979 A1) and Camiel (20100207888 A1) disclose a touch panel with designated user areas. 
However Ringel, Nakajima, Maruyama, Patel, Baudisch, Crawford, Apted and Camiel singularly or in combination, still fail to anticipate or render as obvious; 
wherein the displaying of the at least one thumbnail corresponding to each of the plurality of users comprises displaying all of the pieces of content excluding a private information which is obtained from another user, 
wherein the displaying of the at least one thumbnail comprises summarizing a piece of text content, of the pieces of content, based on a font size of the piece of text content in a window, of the plurality of windows, being less than a threshold such that a length of the piece of text content in summarized form does not exceed a length threshold, and displaying the piece of text content in the summarized form in each of the at least one thumbnail,
wherein the plurality of users have different writing positions and directions with respect to the touch panel,
wherein the displaying of the at least one thumbnail comprises displaying the at least one thumbnail on a position where a user calls out the at least one thumbnail and corresponding to the user, and
wherein the method further comprises, when an external object is detected on the touch panel and the pieces of content are occluded by the external object, rearranging a layout of the occluded pieces of content based on at least one of a character continuity, a text line continuity, a paragraph continuity, a semantic continuity, and an image continuity of the occluded pieces of content, and displaying the pieces of content on areas other than an area occluded by the external object based on the rearranged layout.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 



Inquires

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        8-30-2021